TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00433-CV


           Magnolia Christian Church and Langston B. Williams, Jr., Appellants

                                                 v.

                                      Rex Bowers, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-16-008185, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                               DISSENTING OPINION


               The Court holds that the “amount in controversy” for a breach of contract claim

seeking the remedy of specific performance on real estate contracts is the contractual price of the

properties being sold and, therefore, that the county court at law lacked jurisdiction because the

contractual sales price exceeded the $250,000 jurisdictional maximum.                  But specific

performance is not the judicial determination of title or a suit for recovery of property; rather, it

“is the remedy of requiring exact performance of a contract in the specific form in which it was

made.” Levetz v. Sutton, 404 S.W.3d 798, 805 (Tex. App.—Dallas 2013, pet. denied). Where

the plaintiff has been excused from tendering the sales price due to the defendant’s repudiation

of the contract, the plaintiff must still tender the contractual sales price after being awarded

specific performance to receive title to the properties. See DiGiuseppe v. Lawler, 269 S.W.3d 588,
595 (Tex. 2008). Because the Court ignores the amount the plaintiff must tender in calculating

the value of the amount in controversy, I respectfully must dissent.

               The relevant facts of this case are straightforward. Rex Bowers contracted with

Magnolia Christian Church and Langston Williams, Jr. (collectively, the Church) in three real

estate contracts with the same closing date to purchase three properties for the total price of

$434,500. Bowers sued the Church in county court for breach of contract and statutory fraud,

alleging that he “was ready, willing and able to close on the subject properties” but that the

Church “refused to close without legal justification.” Asserting a contractual right to specific

performance in the event of a breach, Bowers sought the remedies of specific performance and

actual and economic damages. The Church filed pleas to the jurisdiction, which the county court

denied. A jury found in Bowers’s favor on both claims. The county court rendered judgment on

the verdict and awarded Bowers specific performance by ordering that the Church “shall transfer

title to the Properties to” Bowers and that “[t]he payment of money to be made by [Bowers]

pursuant to the Contracts will be reduced by any amounts awarded in this Final Judgment or

other Order of this Court to [Bowers] that have not yet been paid at that time.” The Church

appeals to this Court raising jurisdictional and merit issues.

               The Court concludes that because the contractual sales price for the properties

totaled $434,500, the Church “‘readily’ established that the amount in controversy exceeds

$250,000.00, and the county court at law should have sustained the pleas to the jurisdiction.”

Ante at ___ (quoting Rodney R. Elkins & Co. v. Immanivong, 406 S.W.3d 777, 778–79 (Tex.

App.—Dallas 2013, no pet.)). In reaching this conclusion, the Court technically acknowledges

the holding that “[i]t has long been the law that the phrase ‘amount in controversy,’ in the

jurisdictional context, means ‘the sum of money or the value of the thing originally sued for.’”

                                                  2
Tune v. Texas Dep’t of Pub. Safety, 23 S.W.3d 358, 361–62 (Tex. 2000) (quoting Gulf, C. & S.F.

Ry. v. Cunnigan, 67 S.W. 888, 890 (Tex. 1902)). But the Court ignores the contractual sales

price Bowers must tender in calculating the value of “the thing originally sued for”—i.e.,

specific performance—noting that “[g]enerally, when a suit is for an interest in real property, the

value of the interest at issue determines the amount in controversy.” Ante at ___. Suing for the

Church’s “exact performance” on the contracts, however, is not the same as suing for judicial

determination of an interest in real property. See Levetz, 404 S.W.3d at 805. Here, Bowers is

suing for a judgment requiring transfer of title to the properties in exchange for the sales price as

contemplated by the contracts. Thus, the “value of the thing originally sued for” would be the

value to Bowers of the Church transferring title minus the amount he must tender in exchange.

               The Court’s cited case law does not support ignoring the amount Bowers must

tender to receive title to the properties. See Prewett v. Canyon Lake Island Prop. Owners Ass’n,

No. 03-18-00665-CV, 2019 WL 6974993, at *3 (Tex. App.—Austin Dec. 20, 2019, no pet.)

(mem. op.); Eris v. Giannakopoulos, 369 S.W.3d 618, 619 (Tex. App.—Houston [1st Dist.]

2012, pet. dism’d). In a suit for declaratory judgment regarding “the right to rent out their real

property for terms of less than 30 days,” the Prewett Court calculated the amount in controversy

by determining “the gross rental revenues.” 2019 WL 6974993, at *3. And in a suit to partition

certain properties, the Eris court determined the amount in controversy by noting that the fair

market value of the properties was above $700,000, that the pleadings “do not limit his claims to

a one-half interest in the properties,” and that “even if we treat the amount in controversy as the

one-half interest” it would still exceed the trial court’s jurisdiction. 369 S.W.3d at 622 & n.5. In

short, both the Prewitt and Eris plaintiffs were suing for the judicial determination of an interest

in real property without having to tender any money in exchange for that interest. And although

                                                 3
my review of Texas case law did not reveal any authority expressly addressing the value

of specific performance for the purpose of determining the amount in controversy, federal

case law tracks the approach I have spelled out. See, e.g., Occidental Chem. Corp. v. Bullard,

995 F.2d 1046, 1047–48 (11th Cir. 1993) (noting that amount in controversy is value of property

sought to be obtained by specific performance; that undisputed fair market value of that property

was $98,350; and that plaintiff “would be required to pay $11,240 in exchange for the property, a

fact which reduces the property’s value to [plaintiff] by this amount”).

               The Church did not readily establish that the value of the properties minus the

contractual sales price that Bowers must tender to receive title exceeded the $250,000

jurisdictional maximum. Accordingly, I respectfully dissent from the Court’s dismissal of the

suit for lack of jurisdiction on this ground and instead I would address the other issues raised

on appeal.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Filed: September 3, 2020




                                                 4